McBride, J.,

delivered the opinion of the Court

This action originated before a justice of the peace, where the plaintiff obtained judgment, from which the defendant appealed to the Circuit Court, where judgment being a^in rendered agamsfcbim?hebas appealed to this Court.
*309' The record shows that the plaintiff sold to the defendant his claim to 'the land upon which he resided, for which the defendant was to pay $200: a part of which was then paid, and the balance to be paid at a future -day. The agreement was reduced to writing, between the parties, and contained innumerable reservations of house room, pasture land, plough land, &c., in favor of the plaintiff. Endorsedon the article of agreement ss a credit of $140, in two payments. Some months after the date of the foregoing transaction, the parties enter into an agreement (or bond) under seal, to submit the matters in dispute between them, concerning the •sale and purchase of the land, to the arbitrament of three of their neighbors, named therein. There-being present at the time of the meeting of •said arbitrators but one justice of the peace, and he being one of the board, the. parties dispensed with their being sworn, but took an oath themselves to abide by and stand to the award then about to be made.
The arbitrators awarded that the defendant should pay the plaintiff the ■sum of $60; on announcing their decision the parties expressed themselves •satisfied, and the defendant promised the plmntLi £. u. him the sum of $60. The defendant subsequently having failed and refused to pay the $60, the plaintiff brought his action to recover the same.
On the trial in the Circuit Court, objections were raised to the reading of the first agreement, and also to the award of the arbitrators; it was also insisted that no action could be sustained on the award, as it was not under seal, &c. These objections, we think, were properly overruled by the Circuit Court, for the evidence was necessary to explain the transaction and show that the promise made by the defendant, after the announcement of the decision of the referees, to pay the plaintiff $60, was founded upon a good and sufficient consideration.
We have thought proper to state the case and affirm the judgment oh the merits, as we are able to collect them, although properly speaking there is no bill of exceptions in the record. The whole record is signed by the Judge.
Judgment affirmed.